Pfeifer, J.,
dissenting.
{¶ 31} As a preliminary matter, this case should be dismissed as having been improvidently accepted. It is so fact-specific, involving a possible stall for time to allow backup to arrive so a drug-sniffing dog could be deployed, that it does not qualify as a case of “public or great general interest.” Section 2(B)(2)(e), Article IV of the Ohio Constitution. Because of its fact-specific nature, the majority opinion is unlikely to provide meaningful guidance to the bench and bar.
{¶ 32} In a simpler time, a person who forgot to renew his license or registration was given a warning and expected to renew the license or registration as soon as possible. But now, this court would have the state treat forgetful *73people as hardened criminals. Instead of citing people who forget to renew licenses and registrations and having them pay a fine as a consequence of their forgetfulness, today this court sanctions the impoundment of every car whose registration is out of date and sanctions forcing every person — the elderly, mothers with young children, etc. — to find alternative means to his or her destination, if his or her license has not been timely renewed. It is, of course, absurd. Sadly, there is no other way to read the majority opinion.
David P. Fornshell, Blue Ash Prosecuting Attorney, and Sarah V. Lewis, Assistant Prosecuting Attorney, and Mark A. Vander Laan, City Solicitor, for appellant.
Gerhardstein, Branch & Laufman and Paul M. Laufman, for appellee.
{¶ 33} Such a draconian policy might make sense when dealing with a person whose license was suspended, especially if the license was suspended for drunk driving or other heinous conduct. But driving with expired tags in violation of R.C. 4503.21 and operating without a valid license in violation of R.C. 4510.12, the possible violations in this case, are minor misdemeanors. Still, according to the majority opinion, these violations are enough to justify a police officer to request backup and deploy a drug-sniffing dog. Many more opinions like this and we will be living in a full-fledged police state. I dissent.